Citation Nr: 1732399	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for seborrheic dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to March 1984, from October 1991 to January 1992, from May 1992 to July 1993, and from January 1994 to October 2009, with additional service in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified during a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  During her hearing, the Veteran through her representative waived regional review of evidence associated with her claims file since the statements of the case were issued.  

The issue on appeal was before the Board in March 2017.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board thus stayed its decision as to this issue.  In July 2017, the appeal was decided in VA's favor, and the Board can now address this issue.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017). 


FINDING OF FACT

Seborrheic dermatitis is not productive of affected areas of at least 5 percent the entire body or exposed areas, required systemic therapy such as corticosteroids or other immunosuppressive drugs, disfigurement, pain, or loss of skin covering. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for her seborrheic dermatitis, located entirely on her face.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's seborrheic dermatitis is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Her current noncompensable rating is warranted for less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required during the past 12 month period.  A 10 percent rating is warranted for at least 5 percent but less than 20 percent of the entire body or exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more but not constantly during the past 12 month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.

Alternatively, seborrheic dermatitis of the face may be rated as a scar under alternate Diagnostic Codes as follows:  

Scars of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Ratings under this code are based in part on characters of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation under this code are:  (1) a scar 5 or more inches in length; (2) a scar at least one-quarter inch wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches; (6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.  Scars with one characteristic of disfigurement warrant a 10 percent rating.  A 30 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A maximum rating of 80 percent is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, the total evaluation under this code is increased by 10 percent.

The Veteran underwent a VA examination in October 2009.  She reported seborrheic dermatitis causing shedding and crusting under her nose on both the right and left side near the nostrils.  She denied exudation, ulcer formation, or itching.  She reported that symptoms occurred intermittently, in periods lasting weeks occurring as often as three times per year.  She stated that the ability to perform daily functions during flare-ups is not affected.  She treated the condition with a topical corticosteroid that made her skin tender.  On physical examination the examiner found seborrheic dermatitis in the maxillary facial area.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The skin lesion coverage of the exposed area was 1 percent.  The skin lesion coverage of the entire body was 1 percent.  The examiner diagnosed seborrheic dermatitis.

At her September 2016 hearing, the Veteran indicated that her seborrheic dermatitis was on her nose.  She reported that when it flares up, it gets red and flaky.  She reported use of a 2 percent steroid cream to control it.  She stated that its visibility makes her self-conscious.  She stated that the disability had not worsened since her last examination.

Post-retirement military treatment records indicate that in October 2016 the Veteran was treated for seborrheic dermatitis around her nose.  She was prescribed a topical hydrocortisone cream to be applied to affected areas twice daily for flare-ups lasting longer than 2 weeks.

As an initial matter, the Board finds that although the Veteran has not been examined in nearly eight years, remand for a new examination is not necessary because she explicitly stated at her September 2016 hearing that her disability had not worsened since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

The Board finds that a compensable evaluation is not warranted for the Veteran's seborrheic dermatitis.  Compensable ratings are available for affected areas of at least 5 percent the entire body or exposed areas, required systemic therapy such as corticosteroids or other immunosuppressive drugs, disfigurement, pain, or loss of skin covering.  The evidence weighs against such manifestations.  There are no reports of disfigurement, pain, or loss of skin covering.  The VA examiner found that the affected area was 1 percent of exposed area and 1 percent of the entire body, and the Veteran neither disputed that finding nor described any larger affected area at her hearing.  Furthermore, the Veteran's prescribed therapy is topical as opposed to systemic.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  For these reasons, the Board finds that a compensable evaluation is not warranted for the Veteran's seborrheic dermatitis.


ORDER

An initial compensable evaluation for seborrheic dermatitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


